Halo Technology Holdings, Inc. 200 Railroad Avenue Greenwich, CT06830 December 19, 2007 VIA FACSIMILE AND EDGAR CORRESPONDENCE Securities and Exchange Commission 100 F. Street Washington, DC20549 RE: Halo Technology Holdings, Inc. Registration Statement on Form SB-2 Filed On April 3, 2006 File No. 333-132962 Dear Ladies and Gentlemen: Pursuant to Rule 477 promulgated under the Securities Act of 1933, as amended, Halo Technology Holdings, Inc. (the “Registrant”) hereby respectfully requests that the Securities and Exchange Commission (the “Commission”) consent to the withdrawal of its registration statement on Form SB-2 (File No. 333-132962), together with all exhibits and amendments thereto (the “Registration Statement”). The Registrant is seeking to withdraw the Registration Statement because it is no longer obligated to pursue the registration of the shares covered by the Registration Statement under its agreement with the selling shareholder, Platinum Equity, LLC. Please be advised that this confirms that the Registration Statement was not declared effective by the Commission and that no securities were sold in connection with the Registration Statement. Please contact Mr. Ernest Mysogland at (203) 422-2950 with any questions regarding this request for withdrawal. Sincerely, HALO TECHNOLOGY HOLDINGS, INC. By: /s/ Ernest C. Mysogland Ernest C. Mysogland Executive Vice President, Chief Legal Officer and Secretary
